


Exhibit 10.29

 

Sonus Networks, Inc.

 

7 Technology Park Drive, Westford MA 01886

 

December 28, 2007

 

Mr. Wayne Pastore

 

Dear Wayne:

 

I am pleased to provide you with the terms and conditions of our offer of
employment to you by Sonus Networks, Inc. (the “Company”). This offer is
contingent upon the satisfactory completion of a background check and
references.

 

1.             Position. Your initial position will be Director, Business
Process Improvement, reporting to Rick Gaynor. In addition to performing duties
and responsibilities associated with the position of Director, Business Process
Improvement from time to time the Company may assign you other duties and
responsibilities.

 

As a full-time employee of the Company, you will be expected to devote your full
business time and energies to the business and affairs of the Company.

 

2.             Starting Date/Nature of Relationship. It is expected that your
employment will start on or within 1 week from February 4, 2008. No provision of
this letter shall be construed to create an express or implied employment
contract for a specific period of time. Employment at Sonus Networks, Inc. is
considered “at will” and either you or the Company may terminate the employment
relationship at any time and for any reason.

 

3.             Compensation.

 

(a)                                  Your initial salary will be at the rate of
$8,750.00 paid twice monthly, annualized at $210,000.00. You will be eligible to
participate in a Bonus Program for 2008 with a target of 20% of annual base
salary. Objectives will be agreed upon between you and your manager within the
first ninety days of your employment.

 

(b)                                 You will be granted an option to purchase
100,000 shares of common stock under the Company’s Incentive Stock Plan, subject
to the terms of the Plan and requisite corporate approval. The stock options
will be priced on the first 15th of the month following your start date.

 

4.             Employment Eligibility. In compliance with the Immigration Reform
and Control Act of 1986, you are required to establish your identity and
employment eligibility. Therefore, on your first day of employment you will be
required to fill out an Employment Verification Form and present documents in
accordance with this form.

 

5.             Benefits. You will be entitled as an employee of the Company to
receive such benefits as are generally provided its employees in accordance with
Company policy as in effect from time to time. Company benefits include group
health, life and dental insurance, and liberal holidays, vacation and 401K
programs. All employees begin accruing three (3) weeks of vacation upon date of
hire. The Company is committed to providing a healthy work environment for every
employee. Therefore, we provide a smoke free environment and require all
employees to comply.

 

The Company retains the right to change, add or cease any particular benefit.

 

--------------------------------------------------------------------------------


 

6.             Confidentiality. The Company considers the protection of its
confidential information and proprietary materials to be very important.
Therefore, as a condition of your employment, you and the Company will become
parties to a Noncompetition and Confidentiality Agreement. Two copies of this
agreement are sent with this offer letter. Both copies must be signed and
returned to the Company prior to the first day of employment.

 

7.             General.

 

(a)                                  This letter will constitute our entire
agreement as to your employment by the Company and will supersede any prior
agreements or understandings, whether in writing or oral.

 

(b)                                 This letter shall be governed by the law of
the Commonwealth of Massachusetts.

 

(c)                                  Sonus Networks is an equal opportunity
employer.

 

You may accept this offer of employment and the terms and conditions thereof by
confirming your acceptance by December 28, 2007. Please send your signed letter
to the company, or via e-mail to Nancy Forte at nforte@sonusnet.com which
execution will evidence your agreement with the terms and conditions set forth
herein and therein. You may retain the enclosed copy of this letter for your
records. We are enthusiastic about you joining us, and believe that our
technical and business goals will provide every opportunity for you to achieve
your personal and professional objectives.

 

 

Very truly yours,

 

 

 

 

 

/s/ Kathleen Harris

 

Kathleen Harris

 

Vice President, Human Resources

 

 

--------------------------------------------------------------------------------
